Sedgwick, J.,
concurring.
The information in this case is, I think, wholly insufficient in several particulars to inform the defendant what proof he might expect would be offered against him, or what evidence it would require him to furnish in his defense. An information for obtaining money, goods, merchandise, credits, or effects by false pretense or pretenses must specify and describe the things so obtained in such manner that the defendant may definitely know the charge against him and prepare to produce such evidence as may exist in refutation of the charge. The information 'charges that the defendant was then indebted to the bank, but.in what amount it is not alleged. It also charges that he was desirous of obtaining credit from the bank with which to discharge his indebtedness. The things that he did for which he was prosecuted were done for the purpose of enabling him to procure such credit “and divers sums of money from time to time advanced to him by said bank.” It does not appear from the information whether *228these 'divers sums of money were advanced after or before the representations were made. He applied to the bank “for credit and money in said sum.” No sum of money had been before that named in the information, so that it is entirely indefinite as to how much credit or what sum of money was applied for. The bank agreed to give the defendant “credit and money in said sum,” no sum having been named in the information, so that it is entirely indefinite as to what amount of money or credit, or both, the bank agreed to give him. Then follows the allegation that the bank received a mortgage from him in the sum of $4,560, “and did give to the said James T. Mason moneys and credits in said sum * * * of the value of forty-five hundred and .sixty dollars.” It is not alleged that this money and credit was the property of the bank, and it is not alleged how much of this was money and how much was credit. . The credit that the defendant desired, and the credit which he obtained, is not at all defined in the information. The implication is that the amount of money and credits which he received were represented in the mortgage of $4,560. This mortgage, it is alleged, is given to secure notes. There is no allegation as to the number of the notes nor the amounts of them, respectively, and it does not appear whether they were given on demand, on one day’s time, or upon a longer time. It is impossible to tell from the information what the nature of the credits might be. There is no allegation of any specific amount of money that the defendant obtained, nor when he obtained such amount. It may be that these defects in the information were not seasonably challenged, but an information of this nature, that fails wholly to describe or in any way identify the property obtained by the alleged fraudulent pretenses, is so fatally defective that it cannot be presumed that the defendant could have a fair trial upon such information. For this reason, I concur in the reversal of the judgment.
Rose, J., dissenting.
Letton, J., not sitting.